Name: Commission Regulation (EC) NoÃ 1197/2006 of 7 August 2006 amending Regulation (EEC) NoÃ 2967/85 laying down detailed rules for the application of the Community scale for grading pig carcases
 Type: Regulation
 Subject Matter: animal product;  economic analysis;  agri-foodstuffs;  documentation
 Date Published: nan

 8.8.2006 EN Official Journal of the European Union L 217/6 COMMISSION REGULATION (EC) No 1197/2006 of 7 August 2006 amending Regulation (EEC) No 2967/85 laying down detailed rules for the application of the Community scale for grading pig carcases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Articles 2 and 4(6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (2), and in particular Article 5(1) thereof, Whereas: (1) Commission Regulation (EEC) No 2967/85 (3) lays down detailed rules for the application of the Community scale for grading pig carcases, and in particular the method for assessing the lean meat content of pig carcases. (2) The results of recent research regarding the grading of pig carcases, in particular in the framework of the EUPIGCLASS project, have underlined the importance to improve the quality of sampling and to simplify the method for assessing the lean meat content of pig carcases. (3) The method for assessing the lean meat content of pig carcases and the calculation of the reference lean meat percentage laid down in Regulation (EEC) No 2967/85 should therefore be adapted. (4) Regulation (EEC) No 2967/85 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2967/85 is amended as follows: 1. In Article 3, paragraphs 1 and 2 are replaced by the following: 1. The standard statistical method for assessing the lean meat content of pig carcases authorised as a grading method within the meaning of Article 2(3) of Regulation (EEC) No 3220/84 shall be either ordinary least squares or rank reduced methods, but other statistically proven methods may be used. The method shall be based on a representative sample of the national or regional pigmeat production concerned, consisting of at least 120 carcases whose lean meat content has been ascertained in accordance with the dissection method laid down in Annex I to this Regulation. If multiple sampling methods are used, the reference shall be measured on at least 50 carcases and the precision shall be at least equal to that obtained using the standard statistical method on 120 carcases using the method in Annex I. 2. Grading methods shall be authorised only if the root mean squared error of prediction (RMSEP), computed by a full cross-validation technique, is less than 2,5. In addition, any outliers shall be included in the calculation of RMSEP.. 2. in Annex I, point 2 is replaced by the following: 2. The reference lean meat percentage is calculated as follows: The weight of the lean in those four cuts will be calculated by subtracting the total of the non-lean elements of the four cuts from the total weight of the cuts before dissection.. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply to grading methods for which authorisation is requested, as provided in Article 3(3) of Regulation (EEC) No 2967/85, as from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 301, 20.11.1984, p. 1. Regulation last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (3) OJ L 285, 25.10.1985, p. 39. Regulation amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43).